Citation Nr: 1703773	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  14-22 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable rating for service-connected tension headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1963 to October 1965, and was awarded the M-14 Sharpshooter Badge.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which in pertinent part granted service connection for headaches and assigned a noncompensable rating, and denied entitlement to service connection for a back disability.

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled for October 2016.  Prior to the hearing, the Veteran's representative requested to cancel the hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension was raised by the Veteran's representative in a February 2017 appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Preliminarily, the Veteran's representative has asserted that there are outstanding service treatment records.  In the February 2017 appellate brief, the representative stated that the Veteran was discharged from service with a bony protrusion of the knee from being hit by a motorcycle, an injury not noted on his entrance examination, which indicated service treatment records were "obviously missing."  

Review of the Veteran's service treatment records suggests they are complete, as none of the records indicate the existence of outstanding documentation of care.  With respect to the Veteran's right leg injury, an April 1965 patient history shows the Veteran's reported that he fractured his right leg 8 years prior; notably, there is no mention of an in-service right leg injury.  The absence of any notation regarding an in-service injury to the right leg tends to suggest the Veteran did not sustain the injury during service.  Nevertheless, on remand the AOJ should determine whether there are any outstanding service treatment records, to include in-patient clinical records, and if so, obtain and associate any identified records with the claims file.

The Veteran seeks service connection for a back disability, and a compensable rating for tension headaches.

The Veteran was afforded a back examination in September 2013.  The VA examiner diagnosed the Veteran with mild chronic residual back strain and severe degenerative joint disease of L5-S1.  The examiner opined that the Veteran's back disability was less likely than not related to service.  The examiner explained that the Veteran's history of back pain "probably resolved" prior to his separation from service.  The examiner added that after service the Veteran "probably" developed spine arthritis due to some cause other than his documented in-service back problems.  The examiner's opinion is conclusory and speculative, in that the examiner provided no basis for his finding that the Veteran's back disability originated from a post-service event, injury, or disease.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  Therefore additional medical clarification in the form of an addendum opinion is required.

Turning to the Veteran's headache condition, the Veteran asserts that his condition has worsened during the pendency of the appeal.  See February 2017 appellate brief, pg. 2.  The Veteran was last afforded a VA examination in July 2013.  Moreover, the Veteran's representative contends that the Veteran experiences dizziness that is associated with his headaches, but that the symptom is not explicitly contemplated in the headaches rating criteria.  Id.  Although the Veteran's VA medical records note intermittent reports of dizziness, the symptom has not been associated with his headaches.  Given the assertion of worsening and the uncertain relationship of the Veteran's dizziness to his service-connected headaches, a new VA examination is appropriate.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Take appropriate steps to determine whether the Veteran's complete service treatment records have been associated with the claims file, including any clinical or inpatient records.  If it is determined that complete records have not been obtained, locate the Veteran's complete service treatment and service personnel records for the entirety of his military service.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim, and (d) inform the Veteran that he may submit any copies of service treatment records he has in his possession.  The Veteran must then be given an opportunity to respond.  Any negative response should be associated with the record

However, if it is determined that the Veteran's complete service treatment records have already been associated with the claims file, document that fact in the claims file.

2.  Take appropriate action to obtain VA treatment records not already of record.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Forward the claims file to the author of the September 2013 VA back examination report, or an appropriate substitute as necessary.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, to include this remand, and respond to the following:

a.  Identify any diagnosed back disability present since September 2012.

b.  For each diagnosed back disability, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disability had its onset during, or was caused by or related to, military service to include the Veteran's documented treatment for a lumbar strain.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, the Veteran should be scheduled for an appropriate examination to determine the nature and severity of his service-connected tension headaches disability.  Any indicated studies should be performed and all pertinent pathology found on examination should be noted on the evaluation report.

The examiner is asked to provide an assessment on the current nature and severity of the Veteran's headaches, including whether any of the Veteran's headaches are prostrating in nature.  The examiner should also specifically address how often the Veteran has headaches, how often, if ever, they are prostrating, how long they last, and whether they result in economic inadaptability.

The examiner should address the February 2017 assertion that the Veteran's dizziness is a symptom of his headaches, and opine whether dizziness is a symptom of the Veteran's headaches.  See February 2017 appellate brief, pg. 2.  

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Review the examination reports to ensure that they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





